OPINION — AG — FROM AND AFTER JULY 5, 1961 (THE EFFECTIVE DATE OF HOUSE BILL NO. 768) AND PURSUANT TO APPLICATIONS SUCH AS ARE REFERRED TO IN SECTION 2, COMMERCIAL WILDLIFE BREEDER'S LICENSES SHOULD BE ISSUED BY THE DIRECTOR OF WILDLIFE CONSERVATION, AS PROVIDED IN THE ABOVE QUOTED PROVISIONS OF SECTIONS 1 AND 3, AND THAT THIS IS TRUE, EVEN THOUGH SUCH A LICENSEE BE REQUIRED TO PAY A $35.00 FEE FOR A LICENSE WHICH WILL EXPIRE UNDER THE TERMS OF SAID BILL, "ON THE 31ST DAY OF DECEMBER OF THE YEAR ISSUED". (FRED HANSEN)